Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered July 29, 1991, convicting the defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 20 years to life, unanimously reversed, on the law and the facts, and the matter remanded for a new trial.
The only identification of the defendant was by a witness who had pleaded guilty to possessing crack and had previously been convicted of welfare fraud.
The detective who made the case against defendant testified that his investigation focused on him after speaking to the *251victim’s family and other unnamed witnesses. Defense counsel objected and the court quite properly stated to the jury that the information was being received solely to let them know what the detective did and "[w]hether the information was accurate or inaccurate, we don’t know.” While the court at that point neutralized any bolstering, the People in summation repeatedly emphasized that the detective had interviewed witnesses before the arrest. This was not a mere reference to the detective’s testimony, but was an improper attempt to bolster the prosecution’s case (see, People v Lopez, 123 AD2d 399, affd 69 NY2d 975; People v Felder, 108 AD2d 869, 870). Concur— Sullivan, J. P., Rosenberger, Kupferman, Ross and Williams, JJ.